Citation Nr: 1411102	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-23 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the file. 


FINDINGS OF FACT

1.  A left ear hearing loss disability is not shown. 

2.  A right ear hearing loss disability was not affirmatively shown to have had onset during service; a right ear hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a right ear hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service.

3.  Tinnitus had onset in service.








CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.385 (2013).

2.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As to the claim of service connection for tinnitus, in light of the fully favorable determination herein, no discussion of compliance with VA's duty to notify and assist is necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in April 2010.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records.  

The Veteran was afforded a VA examination in July 2010.  As the report of the VA examination is based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  



As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims decided herein is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 and 1131.

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).




For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 C.F.R. § 3.309.  The specified chronic diseases include sensorineural hearing loss (SNHL) as an organic disease of the nervous system, if it becomes manifest to a degree of 10 percent within one year from date of separation from service.

Impaired hearing is considered a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, at 1377.

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence 

The Veteran asserts that he has bilateral hearing loss and tinnitus due to noise exposure in service.  The Veteran states that he was exposed to the noise of diesel engines in a confined space without hearing protection. 





In statements and in testimony the Veteran stated hearing loss and tinnitus began in service.  

Service personnel records show that the Veteran was Third Class Machinery Technician.  

The service treatment records do not contain any complaint or finding of impaired hearing or tinnitus.  On separation in March 1975, audiological testing showed that the puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz  on the right ear were 15, 15, 5, 5, and 5, and on the left ear 10, 5, 5, 5, and 5.  

After service, in March 2010, in conjunction with the Veteran's application for VA disability compensation, the Veteran reported hearing loss and tinnitus for the first time. 

On VA examination in July 2010, the Veteran stated during service he was exposed to the noise of diesel engines.  He described postservice occupational noise exposure as a machinist and recreational noise exposure.  The Veteran complained of tinnitus. 

On audiological testing, the results of puretone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz on the right were 15, 15, 10, 35, and 40, and on the left were 20, 15, 10, 15 and 35.  The speech recognition scores were 94 in each ear.  Following a review of the Veteran's service records, the VA examiner expressed the opinion that hearing loss and tinnitus were not caused by or the result of noise exposure in service.  While acknowledging exposure to high noise levels during service and the Veteran's statement of the onset of tinnitus in service, the VA examiner explained that the evidence failed to show that the noise exposure resulted in hearing loss or tinnitus, because the service treatment records showed that on separation from service the auditory thresholds were normal.   The VA examiner stated that there was no audiological basis for a finding of tinnitus in service as the auditory thresholds were normal on separation from service.  


The VA examiner also stated that the service records failed to show any complaint of tinnitus, although other conditions were reported.  The VA examiner concluded that the current audiometric configuration was consistent with noise induced hearing loss, which most likely resulted from post-service noise exposure.  

Analysis 

Hearing Loss 

The audiogram on service separation did not show impaired hearing as the thresholds were 20 decibels or less at the tested frequencies, or a hearing loss disability under 38 C.F.R. § 3.385, specifically (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies).  On the basis of the service treatment records alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

The Veteran's rate as a Machinist Technician is satisfactory evidence that the Veteran experienced noise exposure during service.  While noise exposure is what happened in service, evidence of a current disability and a nexus to service is still required to establish service connection. 

The Veteran is competent to describe impaired hearing, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).





See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Also, the Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competency is a question of fact, which is to be addressed by the Board.  See Jandreau, at 1377.

A hearing loss disability is not a simple medical condition because the diagnosis is based on results of audiology testing that meet the standards of hearing loss disability under 38 C.F.R. § 3.385.  For this reason, the Board determines that while the Veteran is competent to describe impaired hearing, the Veteran is not competent to state that the level of impaired hearing reached the level of the legal standard of a hearing loss disability for the purpose of VA disability compensation under 38 C.F.R. § 3.385.  Also a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law that has been found to be capable of lay observation. 

Where, as here, there is a question of a diagnosis, not capable of lay observation, a hearing loss disability is not a simple medical condition, and the Veteran is not competent to state that any current impaired hearing loss is a hearing loss disability under 38 C.F.R. § 3.385 that was present during service or since service. To this extent the Veteran's statements are excluded, that is, not admissible as evidence favorable to claims. 




Also, to the extent the Veteran has expressed an association between the current impaired hearing loss and service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education training, or experience.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence. 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a hearing loss disability by audiogram under 38 C.F.R. § 3.385 or to offer an opinion on the relationship between impaired hearing and service.

As the Veteran's lay evidence is not competent evidence to establish a diagnosis of a current hearing loss disability under 38 C.F.R. § 3.385, the Board will next consider the other evidence of record. 

The requirement of a current disability may be met by evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (the requirement of a current disability in a claim of service connection is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim). 

As for evidence of current disability and the Veteran describing a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, on audiology testing by VA in July 2010, a left ear hearing loss disability under 38 C.F.R. § 3.385 was not shown. 

In the absence of proof of a current a left ear hearing loss disability under 38 C.F.R. § 3.385, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 


As for a right ear hearing loss disability, Veteran is competent to describe impaired hearing in service, which constitutes "noted" in service, and as impaired hearing is indicative of but not dispositive of a chronic disease, such as a hearing loss disability of the sensorineural hearing type, and as a hearing loss disability of the sensorineural hearing type is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifesting during service and then again at any later date is available only for a chronic disease enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)). 

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Although there was evidence of noise exposure is service, the audiogram on separation lack the documentation of the combination of manifestations sufficient to identify a right ear hearing loss disability under 38 C.F.R. § 3.385 (40 decibel loss or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  or 26 decibels loss or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz ) and insufficient observation to establish chronicity at the time, and a chronic right ear hearing loss disability under 38 C.F.R. § 3.385 was not shown in service.

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  See Walker, at 1335-36, 40. 



While a right ear hearing loss disability was not affirmatively shown to have been present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service. 38 C.F.R. § 3.159; Layno, at 71. To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between a right ear loss disability and the postservice symptomatology. 

As already addressed a hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition the Veteran is competent to identify unlike some degree of impaired hearing, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, rather the diagnosis is made of findings of an audiogram.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385.

Also a hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  As a hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 


And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current hearing loss disability under 38 C.F.R. § 3.385 and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current disability and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. As the evidence is not admissible, the Board need not reach the credibility of the evidence. 

Although service connection is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Where, as here, there is a question of the presence or a diagnosis of a right ear hearing loss disability under 38 C.F.R. § 3.385, and as a right ear hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2010, the Veteran's evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to a postservice diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, a hearing loss disability under 38 C.F.R. § 3.385 by audiogram was first documented in 2010, 30 years after separation from service in 1975 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claim. 

The only competent medical evidence of record is the opinion of the VA examiner.  The VA examiner expressed the opinion that hearing loss was not caused by or the result of noise exposure in service.  While acknowledging exposure to high noise levels during service, the VA examiner explained that the evidence failed to show that the noise exposure resulted in hearing loss, because the service treatment records showed that on separation from service the auditory thresholds were normal.  The VA examiner concluded that the current audiometric configuration was consistent with noise induced hearing loss, which most likely resulted from post-service noise exposure.  As the opinion of the VA examiner is based on the Veteran's history and the medical records so that the disability picture considered is factually accurate and as the VA examiner applied valid medial analysis to the facts of the case in order to reach the conclusion rendered in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim. There is no other competent medical evidence addressing the etiology of the right ear hearing loss disability.








On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a left ear hearing loss, because a hearing loss under 38 C.F.R. § 3.385 is not shown, and against the claim of service connection for a right ear hearing loss disability, because there is no competent and credible evidence that the disability is related to noise exposure in service.  As the preponderance of the evidence is against the claims, 
the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Tinnitus 

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to noise in service.  

As for the evidence against the claim, the VA examiner concluded that tinnitus was less likely caused by or a result of noise exposure because the service treatment records showed that on separation from service the auditory thresholds were normal.  As the VA examiner relied largely on the absence of corroborating medical evidence, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran was exposed to noise in service and the Veteran is competent to describe tinnitus in service and since, which the Board finds credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 1335   (Fed. Cir. 2006). 







The probative evidence sufficiently places the onset of tinnitus in service because the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service.  And service connection for tinnitus is warranted.


ORDER


Service connection for a right ear hearing loss disability is denied. 

Service connection for a left ear hearing loss disability is denied. 

Service connection for tinnitus is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


